McMurray, Presiding Judge.
The Supreme Court in Alpha Transp. Service v. Cartwright, 248 Ga. 701 (285 SE2d 713) has reversed our decision in Cartwright v. Alpha Transp. Service, 159 Ga. App. 296 (283 SE2d 282). Accordingly, that judgment and the corresponding opinion are vacated and set aside. The Supreme Court therein held that under Code Ann. § 81A-104 (d) (Ga. L. 1966, pp. 609,610; 1967, pp. 226,227, 228, 249; 1968, p. 1036; 1968, pp. 1104, 1105; 1969, p. 487; 1972, pp. 689-692; 1980, pp. 1124, 1125) the methods of service provided therein may be used as alternative methods of service in “special statutory proceedings” and such service of process may be used in a garnishment proceeding.
In the case sub judice service of the affidavit and summons upon the garnishee’s husband (defendant in the garnishment proceeding) at their dwelling house and usual place of abode was held by the Supreme Court to be proper service upon the garnishee under Code Ann. § 81 A-104 (d), supra. It is now the judgment of this court that garnishee was properly served.

Judgment affirmed.


Quillian, C. J., and Pope, J., concur.